Appeal by the defendant from a judgment of the Supreme Court, Queens County (Di Tucci, J.), rendered August 9, 1984, convicting him of robbery in the second degree and robbery in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
At the trial, the complainant testified that the defendant grabbed her from behind by putting his arms around her neck. In so doing, he "bust[ed]” her lip and knocked a tooth out of her dental bridge, causing bleeding and pain. Under *726these circumstances, we find that the People established the requisite physical injury necessary to support a conviction of robbery in the second degree and, therefore, that crime was properly submitted to the jury (see, People v Chesebro, 94 AD2d 897).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Gibbons, Lawrence and Kunzeman, JJ., concur.